Name: Commission Regulation (EEC) No 3332/80 of 19 December 1980 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the Belgian franc, the Luxembourg franc, the German mark and the Dutch guilder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12 . 80 Official Journal of the European Communities No L 349/ 19 COMMISSION REGULATION (EEC) No 3332/80 of 19 December 1980 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the Belgian franc , the Luxembourg franc , the German mark and the Dutch guilder HAS ADOPTED THIS REGULATION : Article 1 1 . The Annex to Regulation (EEC) No 1054/78 is replaced by the Annex to this Regulation . 2 . The amounts set out in the Annex are amended as specified therein . 3 . As regards the amounts appearing in the Annex , Member States shall bring into force all measures necessary to comply with the provisions of paragraph 2 by 1 January 1981 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture ( ! ), as last amended by Regula ­ tion (EEC) No 2512/80 (2 ), and in particular Article 5 thereof, Whereas Article 5 (2) of Regulation (EEC) No 878 /77 provides that , as regards in particular the amounts fixed in ECU and not linked to the fixing of prices, an increase may be provided for ; whereas use should be made of this to the extent necessary to prevent any diminution in national currency of the amounts concerned ; whereas it appears appropriate , in view of Regulation (EEC) No 1366/80 (3 ), to fix that increase at 1-137 % ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 106 , 29 . 4 . 1977 , p. 27 . (2 ) OJ No L 256, 1 . 10 . 1980 , p. 63 . ( 3 OJ No L 140 , 15 . 6 . 1980 , p. 19 . No L 349/20 Official Journal of the European Communities 23 . 12. 80 ANNEX A The amounts specified in the Council Directive of 17 April 1972 on the moderni ­ zation of farms (') as last amended by Regu ­ lation (EEC) No 2141 /79 of 28 September 1 979 ( 3 ) and amounting to are replaced by the following amounts Article 8 (2) 52 599 ECU/MWU 53 204 ECU/MWU Article 9 (2) 13 158 ECU 66 699 ECU per investment 13 309 ECU 67 466 ECU per investment Article 1 and Article 10 of the Council Directive of 15 May 1973 ( 2 ) 58-9 ECU/ha 39-9 ECU/ha 20-3 ECU/ha 5 888 ECU/farm 3 990 ECU/farm 2 031 ECU/farm 59-6 ECU/ha 40-4 ECU/ha 20-5 ECU/ha 5 956 ECU/farm 4 036 ECU/farm 2 054 ECU/farm Article 11 ( 1 ) 751 ECU 760 ECU Article 12 3 290 ECU 9 867 ECU 3 328 ECU 9 980 ECU (!) OJ No L 96, 23 . 4 . 1972, p. 1 . ( 2 ) OJ No L 153 , 9 . 6 . 1973 , p. 24 . ( 3 ) OJ No L 247, 1 . 10 . 1979 , p. 37 B The amounts specified in the Council Directive of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas as last amended by Regu ­ lation (EEC) No 2141 /79 of 28 September 1979 and amounting to are replaced by the following amounts Article 10 (2) 13 158 ECU/farm 13 309 ECU/farm